997 So. 2d 1239 (2008)
Sandy THOMAS, Appellant,
v.
Deborah BYARS, Appellee.
No. 3D07-2642.
District Court of Appeal of Florida, Third District.
December 31, 2008.
*1240 Denise V. Powers, for appellant.
R.A. Cuevas, Jr., Miami-Dade County Attorney, and Lee Kraftchick, Assistant County Attorney, and William X. Candela, Assistant County Attorney, for appellee.
Before CORTIÑAS and SALTER, JJ., and SCHWARTZ, Senior Judge.
Prior report: 939 So. 2d 1110.
PER CURIAM.
Affirmed. See City of Miami v. Wardlow, 403 So. 2d 414 (Fla.1981).